Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim 1

    PNG
    media_image1.png
    250
    795
    media_image1.png
    Greyscale

Rejections not Based on Prior Art
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 9 is unclear whether a product or a method of using the product is being claimed.
Claim 16 lacks antecedent basis for “the … adsorbent” recited at line 2.  It is unclear if the adsorbent or line 2 is the same adsorbent as the “adsorbent of claim 6” recited at claim 16 lines 3-4.

Rejections Based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,6-7,9-16 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by KR 2017-0125597 as informed by, but unmodified by, US 20140194665 and either US 20080161444 to Hayashi or USP 7081234.
KR 2017-0125597 describes mixing a solid nanoparticle of iron oxide Fe2O3 Fe3O4 and Prussian blue (an inherent description of a ferrocyanide salt),1 in an acidic solution.  A mixture of iron oxide nanoparticles in an aqueous liquid easily inherently describes a dispersion, as shown by US 20080161444 to Hayashi at [0010] – [0011] or USP 7081234 at col 3 line 34+.


    PNG
    media_image2.png
    993
    853
    media_image2.png
    Greyscale

	Per claim 6, the KR 2017-0125597 support is hollow:  

    PNG
    media_image3.png
    170
    782
    media_image3.png
    Greyscale



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2017-0125597 as informed by US 20140194665 and either US 20080161444 to Hayashi or USP 7081234, as applied to claim 1 above, further in view of Hass Paul A. Haas (1993) A Review of Information on Ferrocyanide Solids for Removal of Cesium from Solutions, Separation Science and Technology, 28:17-18, 2479-2506, DOI: 10.1080/01496399308017493 and Caletka et al., ADSORPTION PROPERTIES OF TITANIUM(IV) HEXACYANOFERRATE(II) , Journal of Radioanalytical Chemistry, VoL 30 (1976) 119- 129.  
KR 2017-0125597 does not describe transition metal oxide particles comprising titanium oxide.  
Hass, like KR 2017-0125597, notes various advantages of ferrocyanide-based cesium adsorbents supported on porous substrates (§ 2.3).  Among those of consideration are titanium ferrocyanides described by Caletka (p 2487).
Caletka describes TiO2-based sphere supports for ferrocyanide Cs adsorbents.
It would have been obvious to have substituted TiO2-based2 spheres for the iron oxide nanoparticles of KR 2017-0125597 in view of the good cesium adsorption performance of Caletka’s adsorbents, as reported by Caletka3 or by Hass (p2486-2487).


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2017-0125597 as informed by US 20140194665 and either US 20080161444 to Hayashi or USP 7081234, as applied to claim 1 above.
Insofar as KR 2017-0125597 describes preparation of an acidic solution using, for example, HCl, it would have been obvious to have varied the concentration of the HCl to optimize the treatment process without more than routine experimentation.
Similalry, it would have been obvious to have optimized the concentration of the reactants as is conventional in any chemical process development effort, or because KR 2017-0125597 identifies the weight ratio of the transition metal oxide nanoparticle and the ferrocyanide (Prussian blue) as a result-effective process variable.
Similalry, it would have been obvious to have optimized the reaction time and temperature as is conventional in any chemical process development effort, or in view of the well known Arrhenius equation’s dependence on temperature.

Claims not rejected over Prior Art
	Objection is made to claims 8, 17 for dependence on a rejected base claim, but would be allowable if presented in independent form and amended, if necessary, to overcome any applicable §112 rejections / objections, if any.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
    

    
        1 See US 20140194665 to Ishii at [0004] :
        2 Caletka at p 120
        
    PNG
    media_image4.png
    253
    864
    media_image4.png
    Greyscale

        
        3 Caletka at p 128
        
    PNG
    media_image5.png
    374
    891
    media_image5.png
    Greyscale